FILE                                                                          THIS OPINION WAS FILED
                                                                                         FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                                       APRIL 29, 2021
SUPREME COURT, STATE OF WASHINGTON
         APRIL 29, 2021
                                                                                            SUSAN L. CARLSON
                                                                                          SUPREME COURT CLERK




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                           )
        In the Matter of the Detention of                  )      No. 98904-4
                                                           )
        MICHAEL A. McHATTON,                               )      EN BANC
                                                           )
                              Petitioner.                  )      Filed: April 29, 2021
                                                           )

               YU, J. — We are asked to decide whether an order revoking a sexually

        violent predator’s (SVP) 1 conditional release to a less restrictive alternative (LRA)

        placement pursuant to RCW 71.09.098 is one of the limited number of superior

        court orders appealable as of right under our Rules of Appellate Procedure. See

        RAP 2.2(a). We hold that it is not; rather, such orders are subject to discretionary

        review in accordance with RAP 2.3(a). Thus, we affirm the Court of Appeals.




               1
                 “‘Sexually violent predator’ means any person who has been convicted of or charged
        with a crime of sexual violence and who suffers from a mental abnormality or personality
        disorder which makes the person likely to engage in predatory acts of sexual violence if not
        confined in a secure facility.” RCW 71.09.020(18).
In re Detention of McHatton, No. 98904-4



                FACTUAL AND PROCEDURAL BACKGROUND

       Michael A. McHatton stipulated to civil commitment as an SVP in 2002

after serving a 66-month prison sentence for sexually molesting a two-year-old

boy. He was committed to the custody of the Department of Social and Health

Services (DSHS) and initially placed at the Special Commitment Center (SCC) on

McNeil Island. In 2012, he was conditionally released to an LRA placement at the

Secure Community Transition Facility in Pierce County. Then, in 2017, McHatton

petitioned for conditional release to a community based LRA placement in

Spanaway, Washington, operated by Aacres WA LLC under contract with DSHS.

After reviewing McHatton’s treatment progress, the proposed treatment plan, and

the placement facility, the court determined that conditional release to the Aacres

facility was in McHatton’s best interest and that conditions could be imposed that

would adequately protect the community. The court entered an “Order on Release

to Less Restrictive Alternative (LRA),” setting the terms of the placement and

setting a number of conditions that McHatton was to abide by. One of those

conditions prohibited McHatton from possessing any pictures of children.




                                           2
In re Detention of McHatton, No. 98904-4



       McHatton violated that condition, and the State petitioned to have his LRA

placement revoked. After a hearing pursuant to RCW 71.09.098, the LRA

placement was revoked, and McHatton was returned to total confinement at SCC.2

       McHatton timely appealed the LRA placement revocation ruling to the

Court of Appeals, Division Two. In re Det. of McHatton, 13 Wn. App. 2d 830,

832, 467 P.3d 112 (2020). After noting that prior rulings had inconsistently

permitted reviews by appeal or by discretionary review without analyzing the

issue, a commissioner concluded that the order was appealable as a matter of right

pursuant to RAP 2.2(a)(13). The State moved to modify that ruling while the

parties proceeded to brief the merits of the LRA revocation ruling. Id. A Division

Two panel granted the motion to modify and set the appealability issue before the

panel hearing the case. Subsequently, the case was administratively transferred to

Division Three. Id. at 833. In the published portion of a split decision, the panel

held that the revocation of an LRA placement is not appealable as a matter of right

under either RAP 2.2(a)(8) or RAP 2.2(a)(13).3 Id. at 835.


       2
         The hearing was combined with the annual show cause hearing pursuant to RCW
71.09.090(2) on the question of whether McHatton was entitled to a trial to determine whether he
should be unconditionally released or released to a new less restrictive alternative placement.
The issues were bifurcated on appeal. See In re Det. of McHatton, 15 Wn. App. 2d 196, 475
P.3d 202 (2020).
       3
         After determining that the revocation order was not appealable as of right, the Court of
Appeals granted discretionary review and in the unpublished portion of the opinion unanimously
upheld the revocation of the LRA on the merits. McHatton, 13 Wn. App. 2d at 835, 837
(Fearing, J., dissenting in part/concurring in part).


                                               3
In re Detention of McHatton, No. 98904-4



       McHatton petitioned for review by this court, which we granted “only as to

the issue of the appealability of the order revoking the less restrictive alternative

placement.” Order, No. 98904-4 (Wash. Dec. 2, 2020).

                                       ANALYSIS

       The appealability of superior court decisions is governed by the Rules of

Appellate Procedure. RAP 2.2(a) lists the specific decisions that may be appealed

as a matter of right. Any order not enumerated in RAP 2.2(a) is subject to

discretionary review pursuant to RAP 2.3(a). An order revoking an LRA

placement is not specifically listed as an appealable decision in RAP 2.2(a).

Nevertheless, McHatton argues that the order falls under either the rule allowing

for appeal of an order of commitment, RAP 2.2(a)(8), or the rule allowing for

appeal of a final order after judgment, RAP 2.2(a)(13). We review interpretations

of court rules de novo. State v. Waller, 197 Wn.2d 218, 225, 481 P.3d 515 (2021)

(citing State v. McEnroe, 174 Wn.2d 795, 800, 279 P.3d 861 (2012)).

A.     Revocation of an LRA placement is not a decision ordering commitment

       McHatton first argues that the revocation of his LRA placement is

appealable pursuant to RAP 2.2(a)(8), which allows appeal of an “Order of

Commitment. A decision ordering commitment, entered after a sanity hearing or

after a sexual predator hearing.” But this argument is foreclosed by our decision in

In re Detention of Petersen where we explained that the provision “provide[s] an

                                           4
In re Detention of McHatton, No. 98904-4



appeal as of right only from the initial commitment order that followed the full

evidentiary adjudication of an individual as a sexually violent predator.” 138

Wn.2d 70, 85, 980 P.2d 1204 (1999). The court reasoned that there should be a

right to appeal such an order “‘[b]ecause it can result in a person’s indefinite

confinement.’” Id. (quoting 2 LEWIS H. ORLAND & KARL B. TEGLAND,

WASHINGTON PRACTICE: RULES PRACTICE RAP 2.2, at 497-98 (1997)); see also In

re Det. of Turay, 139 Wn.2d 379, 393 n.8, 986 P.2d 790 (1999) (acknowledging

that sexually violent predators “may, as of right, appeal their initial order of

commitment pursuant to RAP 2.2(a)(8),” but rejecting right to appeal

postcommitment orders).

       The statutory language supports this interpretation. When, after trial, a jury

or the court determines that a person is an SVP, “the person shall be committed to

the custody of the department of social and health services for placement in a

secure facility.” RCW 71.09.060(1) (emphasis added). The court maintains

jurisdiction over the committed person until they are unconditionally discharged.

RCW 71.09.090(5). Committed persons are confined to secure facilities

throughout their term of commitment. RCW 71.09.020(16) (LRAs are secure

facilities). A committed person’s placement is determined in conjunction with

their treatment plan. When a person is initially committed, they are assigned to

total confinement at SCC. RCW 71.09.060(1), .020(19); see also RCW

                                           5
In re Detention of McHatton, No. 98904-4



71.09.060(4) (courts lack jurisdiction to order LRA placement at the time of initial

commitment). As their condition improves, they may petition for conditional

release to an LRA. And that placement can be revoked. But regardless of whether

a person is in total confinement or in an LRA, they remain a “committed person”

under the statute. Therefore an order that changes the terms of confinement is not

an order of commitment pursuant to RAP 2.2(a)(8).

B.     Revocation of an LRA is not a final order

       McHatton also argues that the revocation of his LRA placement is

appealable under RAP 2.2(a)(13), which allows for appeal of a “Final Order after

Judgment. Any final order made after judgment that affects a substantial right.”

The State stipulates that revocation of an LRA placement affects a substantial

right. State’s Suppl. Br. at 15. Thus the question is whether the order is “final.”

       In Petersen, this court held that an order denying a release trial following an

annual show cause hearing is not final for purposes of RAP 2.2(a)(13) because the

trial court retains jurisdiction until the person’s unconditional release. Petersen,

138 Wn.2d at 88. It explained that the order “disposes only of the petition before

the trial court and achieves no final disposition of the sexually violent predator.”

Id. Accordingly, it was an interlocutory order subject to discretionary review. Id.

       McHatton attempts to distinguish the revocation order at issue here from the

denial of a release trial. Whereas a show cause hearing is provided annually under

                                           6
In re Detention of McHatton, No. 98904-4



statute, the revocation of an LRA placement is by its very nature not a recurring

event. He argues that the order is final as to the State’s petition for the revocation

of his LRA placement. But if we were to adopt this reasoning, every interlocutory

order would be appealable. As this court made clear in Petersen, finality requires

more. An order is not appealable under RAP 2.2(a)(13) if it “disposes only of the

petition before the trial court and achieves no final disposition of the sexually

violent predator.” Id.

       Here, as in Petersen, an LRA placement revocation order “achieves no final

disposition of the sexually violent predator.” Id. The LRA placement revocation

altered the nature of McHatton’s confinement but did not alter his status as a

civilly committed SVP. McHatton will continue to receive annual reviews where

DSHS will evaluate whether conditional release to another LRA placement is in

his best interest and whether conditions can be imposed that would adequately

protect the community. RCW 71.09.070. And even if DSHS determines that an

LRA placement is not appropriate, McHatton has a right to an annual show cause

hearing to determine whether probable cause exists to warrant a full hearing on

conditional release to another LRA. See RCW 71.09.098(8), .090.

C.     Petersen was not wrongly decided

       Finally, McHatton asserts that “[i]f Petersen is interpreted to compel the

conclusion that LRA revocation orders are not appealable, then Petersen is

                                           7
In re Detention of McHatton, No. 98904-4



incorrect and harmful and should be overturned.” Suppl. Br. of Pet’r at 15. This

court does “‘not take lightly’” invitations to overturn precedent. State v. Otton,

185 Wn.2d 673, 678, 374 P.3d 1108 (2016) (quoting State v. Barber, 170 Wn.2d

854, 863, 248 P.3d 494 (2011)). Instead, this court rejects its prior holdings “only

upon ‘a clear showing that an established rule is incorrect and harmful.’” Id.

(quoting In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d

508 (1970)). “The question is not whether we would make the same decision if the

issue presented were a matter of first impression. Instead, the question is whether

the prior decision is so problematic that it must be rejected, despite the many

benefits of adhering to precedent.” Id.

       Here, McHatton cannot show either of the two requirements to overturn

precedent. First, Petersen was correctly decided because it is consistent with the

plain language of RAP 2.2(a) and the SVP statutory scheme, which provides that a

trial court retains jurisdiction over an SVP until the person’s unconditional release.

Second, McHatton’s claims of harm are premised on the erroneous assumption that

discretionary review is an inferior review process. See Suppl. Br. of Pet’r at 16.

Petersen expressly rejected this argument by recognizing that “as a practical

matter, for meritorious claims, the discretionary review screening should present

no great obstacle to obtaining review by an appellate court under RAP 2.3(b).”

Petersen, 138 Wn.2d at 89. In McHatton’s own case, the Court of Appeals

                                           8
In re Detention of McHatton, No. 98904-4



accepted discretionary review, despite ultimately ruling against him on the merits.

McHatton, 13 Wn. App. 2d at 831.

       Furthermore, the proper path to change the Rules of Appellate Procedure is

through the normal rule making process, not through overruling precedent to

accommodate the change. “Foisting the rule upon courts and parties by judicial

fiat could lead to unforeseen consequences.” In re Pers. Restraint of Carlstad, 150

Wn.2d 583, 592 n.4, 80 P.3d 587 (2003). Thus, McHatton’s contention that

Petersen should be overruled is unavailing.

                                     CONCLUSION

       In summary, McHatton cannot show that the order revoking his LRA

placement was either a decision ordering commitment or a final order after

judgment. The Court of Appeals correctly treated his appeal as a motion for

discretionary review. Accordingly, we affirm.




                                           9
In re Detention of McHatton, No. 98904-4




WE CONCUR:




                                           10